Case 1:20-cv-03747-NRN Document 151-2 Filed 09/03/21 USDC Colorado Page 1 of 6




                            EXHIBIT A

                     (Bergsieker Affidavit)
                  Case 1:20-cv-03747-NRN Document 151-2 Filed 09/03/21 USDC Colorado Page 2 of 6




   Date         Timekeeper           Hours       Fees                                                         Narrative
1/21/2021    Bergsieker, Ryan T.      0.5    $            250   Analyze potential arguments for motion to dismiss.
1/22/2021    Bergsieker, Ryan T.      0.5    $            250   Call with C. Streit and J. Lipshutz regarding strategy for briefing.
1/22/2021    Bergsieker, Ryan T.      0.4    $            200   Analyze potential arguments for motion to dismiss.
1/22/2021      Streit, Craig B.       0.4    $            120   Develop strategy for O'Rourke motion to dismiss briefing.
1/22/2021    Lipshutz, Joshua S.       1     $            500   Work on case strategy and motion to dismiss outline.
1/25/2021    Bergsieker, Ryan T.      0.5    $            250   Analyze arguments for motion to dismiss.
1/25/2021      Streit, Craig B.       3.1    $            930   Analyze case law regarding potential defenses for O'Rourke motion to dismiss.
1/26/2021   Hausknecht, Natalie J.    1.3    $            455   Review and analyze complaint and strategy for motion to dismiss.
1/26/2021   Hausknecht, Natalie J.    0.4    $            140   Begin process of outlining motion to dismiss.
1/26/2021    Bergsieker, Ryan T.      0.5    $            250   Strategize with N. Hausknecht and C. Streit regarding briefing MTD.
1/26/2021      Streit, Craig B.       0.9    $            270   Develop strategy for drafting motion to dismiss O'Rourke complaint.
1/26/2021      Streit, Craig B.       1.5    $            450   Analyze case law regarding potential defenses for O'Rourke motion to dismiss.
1/27/2021      Streit, Craig B.       4.7    $          1,410   Draft outline of motion to dismiss O'Rourke complaint.
1/27/2021      Streit, Craig B.       2.3    $            690   Analyze case law regarding potential defenses for O'Rourke motion to dismiss.
1/28/2021    Bergsieker, Ryan T.      0.4    $            200   Analyze arguments for motion to dismiss.
1/28/2021      Streit, Craig B.       0.5    $            150   Draft outline for motion to dismiss O'Rourke complaint.
1/29/2021   Hausknecht, Natalie J.    2.9    $          1,015   Draft outline for motion to dismiss.
                                                                Analyze case law regarding nominal damages for outline of motion to dismiss O'Rourke
1/29/2021      Streit, Craig B.       2.1    $           630
                                                                complaint (0.9); draft outline of motion to dismiss O'Rourke complaint (1.2).
1/31/2021      Streit, Craig B.       1.4    $           420    Revise outline for motion to dismiss O'Rourke complaint.
1/31/2021    Bergsieker, Ryan T.      0.6    $           300    Revise outline for motion to dismiss.
2/1/2021    Hausknecht, Natalie J.    2.7    $           945    Revise outline of MTD in response to comments from R. Bergsieker.
 2/1/2021      Streit, Craig B.       1.2    $           360    Draft motion to dismiss O'Rourke complaint.
 2/1/2021    Bergsieker, Ryan T.      0.9    $           450    Revise outline for motion to dismiss.
2/2/2021    Hausknecht, Natalie J.    1.1    $           385    Revise outline of MTD argument to address comments from J. Lipshutz.
2/2/2021       Streit, Craig B.       0.4    $           120    Draft section of motion to dismiss O'Rourke complaint related to Section 230.
 2/2/2021    Bergsieker, Ryan T.      0.6    $           300    Revise outline for motion to dismiss.
 2/2/2021    Lipshutz, Joshua S.      1.2    $           600    Work on motion to dismiss.
 2/3/2021    Bergsieker, Ryan T.      0.6    $           300    Analyze strategy for motion to dismiss.
2/3/2021       Streit, Craig B.       1.5    $           450    Draft section of motion to dismiss brief related to Section 230 argument.
2/3/2021     Lipshutz, Joshua S.      0.8    $           400    Work on motion to dismiss.




                                                           Page 1 of 5
                  Case 1:20-cv-03747-NRN Document 151-2 Filed 09/03/21 USDC Colorado Page 3 of 6



                                                           Research, draft, and revise motion to dismiss introduction, standing, and jurisdictional
2/4/2021    Hausknecht, Natalie J.   3     $       1,050
                                                           arguments.
2/4/2021    Hausknecht, Natalie J.   1.6   $        560 Revise sections of brief on motion to dismiss re section 230 and First Amendment protections.
2/4/2021       Streit, Craig B.      4.3   $       1,290 Complete initial draft of motion to dismiss O'Rourke complaint.
2/4/2021     Lipshutz, Joshua S.     1.2   $         600 Work on motion to dismiss.
2/5/2021    Hausknecht, Natalie J.   1.6   $        560 Research, draft, and revise section of motion to dismiss re state action and conspiracy.
 2/5/2021   Hausknecht, Natalie J.   1.7   $         595   Finalize draft and revisions of motion to dismiss.
 2/5/2021   Hausknecht, Natalie J.   0.6   $         210   Revise motion to dismiss draft in light of comments from R. Bergsieker.
 2/7/2021    Bergsieker, Ryan T.      1    $         500   Revise motion to dismiss.
 2/8/2021   Hausknecht, Natalie J.   0.5   $         175   Revise motion to dismiss in response to comments from R. Bergsieker.
 2/8/2021    Bergsieker, Ryan T.     0.9   $         450   Revise motion to dismiss.
 2/9/2021   Hausknecht, Natalie J.   0.2   $          70   Revise motion to dismiss draft in response to J. Lipshutz edits.
 2/9/2021    Bergsieker, Ryan T.     0.7   $         350   Revise motion to dismiss.
 2/9/2021    Lipshutz, Joshua S.     1.2   $         600   Work on motion to dismiss.
2/10/2021    Lipshutz, Joshua S.     0.8   $         400   Work on motion to dismiss.
2/11/2021   Hausknecht, Natalie J.   0.9   $         315   Revise motion to dismiss to address client and outside counsel comments.
2/11/2021    Bergsieker, Ryan T.     1.2   $         600   Revise motion to dismiss.
2/12/2021   Hausknecht, Natalie J.   0.1   $          35   Revise motion to dismiss in response to comments from J. Lipshutz and recirculate.
2/12/2021      Streit, Craig B.      2.9   $         870   Complete cite‐check of motion to dismiss O'Rourke complaint.
2/12/2021    Bergsieker, Ryan T.     0.2   $         100   Correspond with client and opposing counsel regarding motion to dismiss.
2/12/2021    Bergsieker, Ryan T.     0.5   $         250   Revise motion to dismiss.
2/12/2021    Lipshutz, Joshua S.     0.8   $         400   Work on motion to dismiss.
2/16/2021    Bergsieker, Ryan T.     0.2   $         100   Correspond with opposing counsel regarding meeting and conferring on motions.
2/16/2021      Streit, Craig B.      1.2   $         360   Revise motion to dismiss to incorporate client feedback.
2/16/2021      Streit, Craig B.      1.3   $         390   Finalize motion to dismiss for filing.
3/10/2021    Bergsieker, Ryan T.     0.7   $         350   Analyze response to motion to dismiss.
3/10/2021      Streit, Craig B.      3.6   $       1,080   Draft outline for reply in support of motion to dismiss.
3/11/2021      Streit, Craig B.      1.8   $         540   Draft outline of reply in support of motion to dismiss.
3/11/2021      Streit, Craig B.      2.1   $         630   Begin draft of reply in support of motion to dismiss.
3/12/2021      Streit, Craig B.      0.6   $         180   Draft reply in support of motion to dismiss.
3/14/2021   Hausknecht, Natalie J.   1.1   $         385   Revise reply outline on motion to dismiss.
3/14/2021      Streit, Craig B.      0.7   $         210   Draft reply in support of motion to dismiss.
3/15/2021   Hausknecht, Natalie J.   2.1   $         735   Begin drafting of reply.
3/15/2021   Hausknecht, Natalie J.   1.7   $         595   Revise outline of reply to opposition on motion to dismiss.
3/15/2021   Hausknecht, Natalie J.   0.2   $          70   Revise outline re reply for comments received.
3/15/2021    Bergsieker, Ryan T.     0.7   $         350   Revise outline for reply in support of motion to dismiss.
3/15/2021      Streit, Craig B.      2.3   $        690 Revise personal jurisdiction and standing sections within reply in support of motion to dismiss.



                                                      Page 2 of 5
                  Case 1:20-cv-03747-NRN Document 151-2 Filed 09/03/21 USDC Colorado Page 4 of 6



3/16/2021   Hausknecht, Natalie J.   0.8   $        280 Review and analyze motion for leave to amend in preparation for response.
3/16/2021      Streit, Craig B.      1.1   $        330 Finalize personal jurisdiction and standing sections of reply in support of motion to dismiss.
3/16/2021    Bergsieker, Ryan T.     0.4   $         200 Analyze amended complaint and motion to amend.
3/16/2021    Bergsieker, Ryan T.     0.4   $         200 Strategize regarding motion to dismiss.
3/17/2021      Streit, Craig B.      2.3   $         690 Draft outline of opposition to Plaintiffs' motion for leave to amend.
                                                         Research and revise outline re opposition to motion for leave to amend re new allegations in
3/18/2021   Hausknecht, Natalie J.   1.3   $         455
                                                         complaint and brief.
3/18/2021   Hausknecht, Natalie J.   0.8   $         280 Research RICO failure to state a claim issues for opposition for leave to amend.
3/18/2021    Bergsieker, Ryan T.     1.5   $         750 Revise reply in support of motion to dismiss.
3/18/2021      Streit, Craig B.       1    $         300 Develop strategy for drafting opposition to Plaintiffs' motion for leave to amend.
3/18/2021      Streit, Craig B.      2.9   $         870 Draft outline to Plaintiffs' motion for leave to amend.
3/19/2021   Hausknecht, Natalie J.   2.1   $         735 Research and draft analysis for opposition to leave to amend.
3/19/2021    Bergsieker, Ryan T.     0.2   $         100 Revise reply in support of motion to dismiss.
                                                         Analyze case law regarding Plaintiffs' RICO claims for opposition to Plaintiffs' motion for leave
3/19/2021      Streit, Craig B.      2.5   $         750
                                                         to amend.
                                                         Draft section in outline regarding RICO claims in opposition to Plaintiffs' motion for leave to
3/19/2021      Streit, Craig B.      1.9   $         570
                                                         amend.
3/20/2021    Bergsieker, Ryan T.     0.2   $         100 Strategize regarding response to motion to amend.
3/20/2021      Streit, Craig B.      3.6   $       1,080 Draft opposition to Plaintiffs' motion for leave to amend.
3/22/2021   Hausknecht, Natalie J.   2.9   $       1,015 Research and draft opposition to motion for leave to amend.
3/22/2021   Hausknecht, Natalie J.   0.4   $         140 Revise motion to dismiss in response to comments from client.
3/22/2021    Bergsieker, Ryan T.     0.4   $         200 Revise reply in support of motion to dismiss.
3/22/2021      Streit, Craig B.      2.8   $         840 Conduct cite‐check of reply in support of motion to dismiss in preparation for filing.
3/22/2021      Streit, Craig B.      1.2   $         360 Revise reply in support of motion to dismiss to incorporate client feedback.
3/23/2021   Hausknecht, Natalie J.   0.3   $         105 Finalize brief for filing in response to comments from client.
3/23/2021   Hausknecht, Natalie J.   3.7   $       1,295 Finish drafting of opposition to motion for leave to amend.
3/23/2021    Bergsieker, Ryan T.     0.3   $         150 Revise reply in support of motion to dismiss.
3/23/2021      Streit, Craig B.      2.8   $         840 Finalize reply in support of motion to dismiss for filing.
3/23/2021      Streit, Craig B.      0.4   $         120 Revise opposition to Plaintiffs' motion for leave to amend.
3/24/2021   Hausknecht, Natalie J.   0.2   $          70 Revise opposition to motion to amend.
3/25/2021    Bergsieker, Ryan T.     1.2   $         600 Revise response to motion to amend complaint.
                                                         Revise RICO section of opposition to Plaintiffs' motion for leave to amend to incorporate
3/25/2021      Streit, Craig B.      0.5   $         150
                                                         additional case law.
                                                         Analyze case law regarding RICO enterprises for revisions to opposition to Plaintiffs' motion for
3/25/2021      Streit, Craig B.      2.3   $         690
                                                         leave to amend.
3/26/2021      Streit, Craig B.      0.5   $         150 Implement client feedback with opposition to Plaintiffs' motion for leave to amend.
3/26/2021    Bergsieker, Ryan T.     0.2   $         100 Revise response to motion to amend complaint.
3/27/2021   Hausknecht, Natalie J.   0.7   $         245 Review opposition to motion for leave to amend in response to client comments.




                                                      Page 3 of 5
                  Case 1:20-cv-03747-NRN Document 151-2 Filed 09/03/21 USDC Colorado Page 5 of 6



3/27/2021      Streit, Craig B.      3.2         $      960 Implement client edits within draft of opposition to Plaintiffs' motion for leave to amend.
3/28/2021    Bergsieker, Ryan T.     0.8         $      400   Revise response to motion to amend complaint.
3/28/2021      Streit, Craig B.      2.9         $      870   Complete cite‐check of opposition to Plaintiffs' motion for leave to amend.
3/29/2021   Hausknecht, Natalie J.   0.3         $      105   Revise for filing opposition to motion for leave to amend.
3/29/2021    Bergsieker, Ryan T.     0.6         $      300   Revise response to motion to amend complaint.
3/29/2021      Streit, Craig B.      2.5         $      750   Finalize opposition to Plaintiffs' motion for leave to amend for filing.
4/2/2021     Bergsieker, Ryan T.     0.4         $      200   Analyze motion to dismiss briefing filed by plaintiffs and other defendants.
4/2/2021     Bergsieker, Ryan T.     0.3         $      150   Correspond with client regarding motions hearing.
                                                              Analyze replies filed by opposing counsel to oppositions for leave to amend and motions to
4/9/2021    Hausknecht, Natalie J.   0.4         $      140
                                                              dismiss.
 4/9/2021    Bergsieker, Ryan T.     0.5        $       250   Analyze Plaintiffs’ replies to motion to amend complaint.
4/13/2021    Bergsieker, Ryan T.     0.2        $       100   Analyze MTD briefing from Plaintiffs.
4/13/2021    Bergsieker, Ryan T.     0.1        $        50   Correspond with client regarding MTD briefing from Plaintiffs.
4/20/2021    Lipshutz, Joshua S.     0.5        $       250   Prepare for hearing on MTD.
4/20/2021    Bergsieker, Ryan T.     0.2        $       100   Work on strategy for oral argument.
4/21/2021   Hausknecht, Natalie J.   3.1        $     1,085   Prepare oral argument preparation materials re briefing and key case law.
4/21/2021   Hausknecht, Natalie J.   0.7        $       245   Revise oral argument preparation materials.
4/21/2021      Streit, Craig B.      4.6        $     1,380   Draft hearing preparation materials for upcoming hearing on motions to dismiss.
4/22/2021   Hausknecht, Natalie J.   2.6         $      910 Revise talking points for hearing in response to reply arguments re state action and Section 230.
                                                              Draft talking points for hearing re personal jurisdiction and standing in response to issues raised
4/22/2021   Hausknecht, Natalie J.   2.6         $      910
                                                              in reply.
4/22/2021   Hausknecht, Natalie J.   0.9        $       315   Revise hard questions draft for oral argument preparation.
4/22/2021      Streit, Craig B.      1.2        $       360   Draft talking points on RICO claims for hearing preparation materials.
4/22/2021    Bergsieker, Ryan T.     0.4        $       200   Revise talking points for oral argument on motion to dismiss.
4/25/2021   Hausknecht, Natalie J.   0.2        $        70   Research redressability argument for hearing.
4/25/2021   Hausknecht, Natalie J.   1.1        $       385   Revise talking points to add in allegations re dominionclassaction.com solicitations.
4/25/2021    Lipshutz, Joshua S.      1         $       500   Prepare for MTD oral argument.
4/25/2021    Bergsieker, Ryan T.     0.4        $       200   Analyze potential points for oral argument.
4/26/2021   Hausknecht, Natalie J.   0.5        $       175   Work on questions re oral argument preparation.
4/26/2021   Hausknecht, Natalie J.   0.1        $        35   Analyze new filing by plaintiffs for judicial notice in advance of hearing.
4/26/2021    Lipshutz, Joshua S.      1         $       500   Prepare for motion to dismiss oral argument.
4/26/2021    Bergsieker, Ryan T.     0.3        $       150   Call with client regarding oral argument.
4/26/2021    Bergsieker, Ryan T.     0.4        $       200   Correspond with client regarding oral argument.
4/27/2021   Hausknecht, Natalie J.   0.2        $        70   Work on question re oral argument.
4/27/2021    Lipshutz, Joshua S.     0.5        $       250   Prepare for MTD oral argument.
4/27/2021    Lipshutz, Joshua S.     2.5        $     1,250   Attend MTD oral argument.
4/27/2021    Bergsieker, Ryan T.     2.7        $     1,350   Participate in motions hearing.
                    Total                  166.8 $   59,760


                                                         Page 4 of 5
                      Case 1:20-cv-03747-NRN Document 151-2 Filed 09/03/21 USDC Colorado Page 6 of 6




             Hourly Rates
Lipshutz         $          500
Bergsieker       $          500
Hausknecht       $          350
Streit           $          300




                                                         Page 5 of 5
